                                                            Case 3:20-cv-00528-MMD-CLB Document 39 Filed 01/07/21 Page 1 of 2



                                                        1 ANTHONY L. HALL, ESQ.
                                                          Nevada Bar No. 5977
                                                        2 AHall@SHJNevada.com
                                                          JONATHAN A. MCGUIRE, ESQ.
                                                        3 Nevada Bar No. 15280
                                                          JMcGuire@SHJNevada.com
                                                        4 SIMONS HALL JOHNSTON PC
                                                          6490 S. McCarran Blvd., Ste. F-46
                                                        5 Reno, Nevada 89509
                                                          Telephone: (775) 785-0088
                                                        6
                                                          Attorneys for Defendants Helicopter
                                                        7 Parts International, Inc., Harry
                                                          Niwranski, and Anthony Magnotta
                                                        8

                                                        9
                                                       10

                                                       11

                                                       12                                UNITED STATES DISTRICT COURT
SIMONS HALL JOHNSTON PC
                   6490 S. McCarran Blvd., Ste. F-46




                                                                                              DISTRICT OF NEVADA
                                                       13
                        Phone: (775) 785-0088




                                                       14 ERICA BARROW, an individual                       CASE NO.: 3:20-cv-00528-MMD-CLB
                           Reno, NV 89509




                                                       15                         Plaintiff,
                                                                                                            STIPULATION AND [PROPOSED]
                                                       16 v.                                                ORDER TO EXTEND DEADLINE FOR
                                                                                                            DEFENDANT TO FILE A REPLY IN
                                                       17 HELICOPTER PARTS INTERNATIONAL,                   SUPPORT OF DEFENDANTS’ MOTION
                                                          INC., a Nevada Corporation; HARRY                 TO DISMISS FIRST AMENDED
                                                       18 NIWRANSKI, an individual; ANTHONY                 COMPLAINT PURSUANT TO FRCP
                                                          MAGNOTTA; DOES I through X, Inclusive;            12(b)(6)
                                                       19 and ROE CORPORATIONS I through X,
                                                          inclusive,                                        (Second Request)
                                                       20
                                                                              Defendants.
                                                       21

                                                       22          Plaintiff Erica Barrow (“Barrow”) and Defendants Helicopter Parts International, Inc.

                                                       23 (“HPI”), Harry Niwranski (“Niwranski”), and Anthony Magnotta (“Magnotta”) (collectively, when

                                                       24 possible, “Defendants”), by and through their respective counsel, hereby submit the following

                                                       25 Stipulation and [Proposed] Order to Extend Deadline for Defendant to file a Reply in Support of

                                                       26 Defendants’ Motion to Dismiss First Amended Complaint Pursuant to FRCP 12(b)(6). Defendants

                                                       27 seek a one-week extension to file their Reply. The parties previously stipulated to a two-week

                                                       28 extension to file this reply in light of defense counsel’s schedule and the holiday season. This

                                                                                                            1
                                                            Case 3:20-cv-00528-MMD-CLB Document 39 Filed 01/07/21 Page 2 of 2



                                                        1 request is made in good faith to accommodate the associate attorney on the case as he has fallen ill

                                                        2 and is unable to work, and is not made for the purpose of delay, and will not result in any undue

                                                        3 delay or prejudice. Accordingly, the Parties have agreed and stipulate that the deadline for the

                                                        4 Defendants to file their Reply in Support of Defendants’ Motion to Dismiss First Amended

                                                        5 Complaint Pursuant to FRCP 12(b)(6) will be on or before January 13, 2020.
                                                                                                                               2021.

                                                        6

                                                        7    DATED this 6th day of January, 2021.               DATED this 6th day of January, 2021.

                                                        8                                                         BY: /s/ Jonathan A. McGuire                 .
                                                             BY:     /s/ Matthew C. Piccolo          .
                                                                   PICCOLO LAW OFFICES                               ANTHONY L. HALL, ESQ.
                                                        9                                                            Nevada Bar No. 5977
                                                                   8565 S Eastern Ave Ste 150
                                                                   Las Vegas, NV 89123                               JONATHAN A. MCGUIRE, Esq.
                                                       10                                                            Nevada Bar No. 15280
                                                                   (702) 630-5030
                                                                   matt@piccololawoffices.com                        SIMONS HALL JOHNSTON PC
                                                       11                                                            6490 S. McCarran Blvd., Ste. F-46
                                                                                                                     Reno, Nevada 89509
                                                       12                                                            Telephone: (775) 785-0088
SIMONS HALL JOHNSTON PC




                                                                   Attorneys for Plaintiff
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13                                                             Attorneys for Defendants
                        Phone: (775) 785-0088
                           Reno, NV 89509




                                                       14

                                                       15

                                                       16                                         IT IS SO ORDERED:
                                                       17

                                                       18           January 7
                                                            Dated: _____________________, 2021.

                                                       19
                                                                                                 _____________________________________________
                                                       20                                        UNITED STATES DISTRICT JUDGE
                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                            2
